Quinn, Chief Judge
(dissenting):
We pointed out in United States v Hinton, 8 USCMA 39, 41, 23 CMR 263, that, when an accused attacks the prov-idency of a plea of guilty voluntarily entered at trial, “we cannot disregard the probability that the accused and his counsel weighed the evidence and determined that it was inadequate for an effective legal defense.” Here, there is not probability, but certainty, that the accused and his counsel weighed the psychiatric evidence and determined it was wholly insufficient to raise an issue. The law presumes sanity; the accused and his counsel replaced the presumption with certainty by express representation in open court that the accused was competent to stand trial. The president of the court-martial was entitled to accept the defense evaluation of the evidence without requiring counsel or the accused to produce the psychiatric report upon which they based their representation. See United States v Cambridge, 3 USCMA 377, 12 CMR 133. Consequently, I see nothing in the proceedings before acceptance of the ae-*249cused’s plea of guilty to impugn the vol-untariness or the providence of the plea. Also, I see nothing in the testimony of the psychiatrist during the sentence proceedings to negate the accused’s understanding of the plea or which is inconsistent with the representations that the accused had the mental capacity to commit the offense and to cooperate in his defense. The testimony admitted to nothing more than an opinion that the accused had, as the majority observe, an “unstable personality.” See United States v Edwards, 4 USCMA 299, 15 CMR 299; United States v Richards, 10 USCMA 475, 28 CMR 41. I would, therefore, affirm the decision of the board of review.